ritxt)
                                                           COURT OF APPEALS DIV I
                                                            STATE OF WASHINGTON

                                                            2018 APR 23 PM 12: 38




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

BRIAN and KAREN HANDLIN,                 )
                                         )       No. 76146-3-1
                     Respondents,        )
                                         )       DIVISION ONE
              v.                         )
                                         )
ON-SITE MANAGER, INC.                    )       UNPUBLISHED OPINION
                                         )
                     Appellant.          )       FILED: April 23, 2018
                                         )

       BECKER, J. — In this appeal, we review an order granting summary

judgment to plaintiffs on four alleged violations of the Washington Fair Credit

Reporting Act. When plaintiffs were trying to rent an apartment, the defendant

company provided information about them to a landlord. The plaintiffs sued to

obtain disclosure of the information. The trial court found that the company failed

to make certain statutorily required disclosures. We reverse two violations and

affirm two violations.

       This court will affirm summary judgment if no genuine issue of any

material fact exists and the moving party is entitled to judgment as a matter of

law. Mountain Park Homeowners Ass'n v. Tvdinqs, 125 Wash. 2d 337, 341, 883

P.2d 1383(1994). All facts and reasonable inferences are considered in the light
No. 76146-3-1/2

most favorable to the nonmoving party, and all questions of law are reviewed de

novo. Mountain Park, 125 Wash. 2d at 341.

       On August 5, 2013, respondents Brian and Karen Handlin submitted a

rental application to Forestview Apartments in Renton. Appellant On-Site

Manager is Forestview's tenant screening company. On-Site screens tenants

according to the criteria furnished by the prospective landlord. Forestview

submitted the application to On-Site through a web portal and got back in return

a "Rental Report." The rental report, a copy of which the Handlins later obtained

through discovery from Forestview, included a chart of categories that could be

checked "Pass" or "Fail," a "Score" of 4.5 out of 10, and an "Overall

Recommendation" to decline the application. Forestview declined the application

and informed Karen Handlin she could obtain information about the reasons by

contacting appellant On-Site.

       Karen declares that she called On-Site and was told that the application

was denied because the Handlins had been "evicted." Karen replied that was

inaccurate:

      I replied that we had not been evicted, and the On-Site
      representative stated that her computer showed we had been. I
      stated that we had settled the case out of court and had not been
      evicted and that I had court documents to support that. The On-
      Site representative stated that On-Site would "look at" documents
      if I submitted them.

       Karen took her documents about the settlement to Forestview. These

documents reflect that the Handlins were involved in a sale and leaseback

transaction described by their attorney as a "complex real estate scam." The

other party sued the Handlins for unlawful detainer. The Handlins countersued

                                         2
No. 76146-3-1/3

for quiet title. The consolidated matters were removed to federal court and were

settled in 2010. The record of the unlawful detainer action in King County

Superior Court had previously caused problems for the Handlins in obtaining

rental housing.1

       On August 7, 2013, the Forestview assistant manager, Shaki McHayle,

faxed the documents to On-Site and requested that On-Site update the Handlins'

file "as necessary." On-Site's notes indicate that on August 9, an On-Site

representative reviewed the documents and "updated the report" and then

advised Forestview that the update did not change the recommendation to

decline the application.

       On August 16, 2013, an attorney representing the Handlins wrote to On-

Site requesting copies of "any and all consumer reports you made to Forestview

Apartments regarding the Handlins, all information in your file regarding the

Handlins as of the time of this request, and the sources of all such information"

as well as their "credit score" and how it was calculated. Having received no

response, the attorney wrote again on August 26, 2013, repeating the request. A

copy of the "credit report" was sent to the attorney; On-Site's notes indicate that it

was sent on August 27. The report did not mention the pass/fail chart, the rental

score of 4.5 or the recommendation to Forestview that the application be

declined.

       The Handlins eventually rented an apartment at a different complex, but

they were concerned about their credit information being inaccurate, and they



       1 Clerk's Papers at 180-84.
                                          3
No. 76146-3-1/4

believed they had not received a full disclosure from On-Site. The Handlins filed

suit against On-Site, alleging violations of the Washington Fair Credit Reporting

Act, chapter 19.182 RCW. On-Site successfully moved to dismiss under

CR 12(b)(6)for failure to state a claim. The Handlins appealed. This court

reversed. Handlin v. On-Site Manager, Inc., 187 Wash. App. 841, 844, 351 P.3d
226 (2015).

         On remand, the Handlins moved for summary judgment. The trial court

found that On-Site had committed four of the alleged violations, three of them

willfully. "Where there has been willful failure to comply with any requirement

imposed [by the Washington Fair Credit Reporting Act], the consumer shall be

awarded actual damages, a monetary penalty of one thousand dollars, and the

costs of the action together with reasonable attorneys' fees." RCW 19.182.150.

The court imposed statutory damages of $1,000 for each willful violation, totaling

$6,000 (three violations against Karen and three against Brian). The court

awarded attorney fees and granted an injunction ordering On-Site to cease and

desist from further violations of the same type. On-Site appeals.

Iniurv

         On-Site argues that the Handlins did not establish "Article III standing"

because they did not demonstrate "injury in fact." This issue was decided

against On-Site in the previous appeal. The Handlins are in state court, so they

are not required to show standing under article III of the United States

Constitution. They have asserted an injury to property, an element necessary to

prove a violation of Washington's Fair Credit Reporting Act as a consumer


                                           4
No. 76146-3-1/5

protection violation. "An injury to property occurs when one's right to possess,

use, or enjoy a determinate thing has been affected in the slightest

degree." Handlin, 187 Wash. App. at 849.

       The consumer disclosures mandated by the Fair Credit Reporting Act are

a form of property. Handlin, 187 Wash. App. at 850. The Handlins can establish

"injury" to "property" by proving they were denied their right to obtain information

that has commercial utility for them, such as information in the agency's file or

the identity of the source of the information. Handlin, 187 Wash. App. at 851. A

failure of such proof would mean a failure to prevail in the lawsuit, not a lack of

standing to bring it.

Rental Score and Recommendation

       If requested by a consumer, a consumer reporting agency must provide all

information "in the file on the consumer at the time of request":

       A consumer reporting agency shall, upon request by the consumer,
       clearly and accurately disclose:
              (1) All information in the file on the consumer at the time of
       request, except that medical information may be withheld. . . .
              (2) All items of information in its files on that consumer,
       including disclosure of the sources of the information, except that
       sources of information acquired solely for use in an investigative
       report may only be disclosed to a plaintiff under appropriate
       discovery procedures.

RCW 19.182.070. "The Fair Credit Reporting Act is designed to benefit

consumers by giving them the same right of access to their credit information as

is available to landlords, employers, or others who are evaluating their

creditworthiness." Handlin, 187 Wash. App. at 850.




                                          5
No. 76146-3-1/6

       The trial court concluded that On-Site willfully violated RCW 19.182.070(1)

by failing to "disclose the Handlins' rental scores, recommendations, or related

information (such as the pass/fail chart), even though the information was

recorded and retained by On-Site and in its files." On-Site contends there is a

factual issue as to whether On-Site had in its "file" the "Rental Report" that

Forestview received through On-Site's web portal—the report that gave the

Handlins a score of 4.5 out of 10 and recommended that their rental application

be declined.

       A consumer reporting agency's file is defined as "all of the information on

that consumer recorded and retained by a consumer reporting agency regardless

of how the information is stored." RCW 19.182.010(9). According to On-Site, the

rental report and recommendation was not retained by On-Site; rather, it was

generated by Forestview for its own use by using On-Site's software to apply

Forestview's own criteria to the credit information in the On-Site database.

       The record does not rule out the possibility that On-Site actually did have

in its file the rental score and recommendation prepared for Forestview. A

document created for On-Site at the time of Karen Handlin's inquiry indicates that

the representative who took her call had a copy of a report that stated the

"Starting Report Score" was 4.5. There is evidence that on August 9, 2013, an

On-Site representative reviewed the settlement documents provided by Karen

Hand lin and "updated the report." Her notes state that she then advised

Forestview that the update did not change the "Decline" recommendation. One

might infer the existence of an accessible file in which On-Site saved or stored


                                         6
No. 76146-3-1/7

that scoring information because otherwise how did the On-Site representative

know that the update did not change the recommendation?

       But the record also contains evidence supporting On-Site's position. On-

Site had an agreement to supply Forestview with a customized rental score and

recommendation. According to On-Site's witnesses, On-Site does not save or

store these items of information.2 The Handlins' 4.5/10 score supplied to

Forestview was generated by On-Site's algorithm. The algorithm is described as

"essentially a calculator" where landlords "can configure different variables that

are meaningful or less meaningful to them." The calculator provides the landlord

with the score utilizing the landlord's own settings. The landlord's screening

criteria are stored in "the cloud," but they are password-protected. On-Site

employees do not have the landlord's password and thus do not have access to

the settings.3 According to On-Site, this is why Forestview was able to generate

the rental report, but On-Site was not.

       The Handlins contend it is immaterial whether On-Site employees have

the landlord's password. They contend information is in a credit reporting

agency's "file" if it appears in a report on an individual consumer, regardless of

where the data is physically stored. They argue that the agency violates the law

if it creates a system that can analyze the underlying credit data and format it into

a customized report for a client like Forestview, yet cannot supply the same

report to the consumer. They cite Cortez v. Trans Union, LLC,617 F.3d 688,




       2 Clerk's Papers at 980-82.
       3 Clerk's Papers at 991-92.
                                          7
No. 76146-3-1/8

711 (3d Cir. 2010). In that case, a credit agency purchased credit information

from a third-party vendor. The information included special messages indicating

that the plaintiff's name matched one on a terrorist watch list. The plaintiff was

not a terrorist. She won an award of damages against the credit agency for the

failure to respond to her request to correct her credit report. Cortez, 617 F.3d at

703-04. The credit agency argued on appeal that there was no violation because

the terrorist alert information was not a part of the credit agency's files. The court

rejected this argument. Credit reporting companies cannot escape the disclosure

requirement in the federal statute "by simply contracting with a third party to store

and maintain information that would otherwise clearly be part of the consumer's

file and is included in a credit report." Cortez, 617 F.3d at 711.

       On-Site did disclose to the Handlins the underlying credit information it

had purchased from third party vendors, including an "eviction data vendor."

Arguably, this satisfied the statutory requirement at issue. The rental score and

recommendation generated by Forestview using its own criteria is not directly

analogous to the third party vendor data considered in Cortez. The factual

record is not developed well enough to support a conclusion that the rental score

and recommendation were in an On-Site "file" merely because they appeared in

the report generated by Forestview's inquiry. We conclude there is a genuine

issue of material fact as to whether the rental score, pass/fail chart and

recommendation were in On-Site's file at the time of the request for disclosure.

This violation, along with the corresponding statutory damages and injunctive

relief, is reversed and remanded for further proceedings.


                                          8
No. 76146-3-1/9

Inclusion of Washington Specific Disclaimer of Rights

       When a consumer reporting agency makes disclosures to a consumer, it

is required to include a written summary of all rights and remedies the consumer

has under the Washington Fair Credit Reporting Act. RCW 19.182.080(7). The

Handlins claim they proved beyond dispute that On-Site's August 27, 2013,

disclosure to the Handlins did not include such a summary; On-Site disputes this

claim. The trial court sided with the Handlins and found On-Site committed

another willful violation of the act by failing to include the mandatory Washington

summary.

       Through discovery, the Handlins obtained On-Site's admission that it

mailed documents labeled as "Exhibit 2" to the Handlins' attorney on August 27,

2013. Exhibit 2 does not include the summary of rights and remedies mandated

by Washington law. On-Site's admission establishes that On-Site mailed the

documents in exhibit 2, but that is not proof that On-Site did not also mail the

Washington summary. Testimonial evidence submitted by On-Site tends to prove

that the Washington summary was automatically included with disclosures as a

matter of course. Because a genuine issue of material fact remains as to whether

On-Site violated RCW 19.182.080(7), this violation and injunctive relief

corresponding to it must be reversed.

Failure To Provide Post-Reinvestiqation Disclosures

       If a consumer disputes the completeness or accuracy of information in the

consumer's file at a consumer reporting agency and notifies the agency directly

of "the dispute," the agency must "reinvestigate without charge and record the


                                         9
No. 76146-3-1/10

current status of the disputed information" within 30 days. RCW 19.182.090(1).

Upon completion of the reinvestigation, the agency shall notify the consumer of

the results within 5 business days. RCW 19.182.090(8)(a).

       Karen Handlin called On-Site on August 5, 2013, to find out what credit

information on file with On-Site had caused Forestview to deny the rental

application. On-Site reviewed the settlement documents and then updated the

credit report so that the unlawful detainer action was shown as "dismissed." But

On-Site did not send the Handlins notice of the results of its investigation.

       The trial court found that On-Site willfully violated RCW 19.182.090(8)(a)

by failing to make the required post-investigation disclosure.

       A post-investigation disclosure is required only if the consumer notifies the

agency directly of a "dispute." RCW 19.182.090(1). On-Site claims Karen

Handlin's call to On-Site on August 5, 2013, did not constitute notification of a

dispute. This argument is without merit. On-Site's representative said the

Handlins' application to Forestview was denied because they had been evicted.

Karen Handlin disputed this information.

       On-Site argues that if a violation of RCW 19.182.090(8)(a) occurred, it

was not willful. But On-Site has not offered a reasonable excuse for its failure to

a provide post-reinvestigation notice. On-Site's own policy as stated by the

company's director of screening data is "by and large, if someone's calling in to

Renter Relations and . . . thinks something should be amended on the report and

wants us to look into something, we're going to treat it as a dispute." We

conclude the company "ran a risk of violating the law substantially greater than


                                         10
No. 76146-3-1/11

the risk associated with a reading that was merely careless." Safeco Ins. Co. of

Am. v. Burr, 551 U.S. 47, 69, 127 S. Ct. 2201, 167 L. Ed. 2d 1045 (2007).

       On-Site argues that Brian Handlin was not entitled to statutory damages

for this violation because only Karen Handlin called On-Site to dispute the rental

report. This argument was not raised below. In any event, the information

disputed by Karen Handlin was in a joint report for both her and her husband.

       We affirm this finding of violation, along with the statutory damages

associated with it.

Sources of Information

       Upon request, the consumer reporting agency must disclose all items of

information in its files on that consumer, "including disclosure of the sources of

the information." RCW 19.182.070(2).

       The disclosure made by On-Site on August 27, 2013, included a copy of

the updated screening report. Under the heading "Landlord Tenant Court

Records" is a reference to "SEATTLE-SUP.CT" and a case number. On-Site

obtained the information from an "eviction data vendor" such as LexisNexis, not

directly from superior court. Because the disclosure did not specify the vendor

that was On-Site's source of the information, the trial court concluded that On-

Site willfully violated its duty to disclose the sources of its information.

       On-Site contends its duty to disclose was satisfied by listing the superior

court as the original source of the unlawful detainer information. But because the

disclosure did not identify the vendor that compiled the court records, the court

properly concluded that the disclosure was incomplete. It left the Handlins


                                           11
No. 76146-3-1/12

unable to prevent future adverse actions prompted by misinformation from that

vendor. While the superior court may be the original source of court records,

listing only the superior court does not satisfy the statutory requirement to

disclose the "sources" of information.

       On-Site argues the court erred by finding the violation to be willful because

it was reasonable to designate the superior court as the "source." On-Site
                                                                _
designated the information as coming "From On-Site.com," not from the superior

court, further obscuring the source of the information. And in any event, it is

unreasonable to read the statute in a way that would excuse On-Site from listing

the "eviction data vendor" as the source from which On-Site obtained its

information about landlord tenant court records.

       We affirm this finding of a willful violation, along with the statutory

damages associated with it.

Injunctive Relief

       The trial court entered injunctive relief ordering On-Site to cease and

desist from further violations of the act. On-Site contends the court abused its

discretion.

       With respect to the two violations that we affirm in this opinion, the order

prohibits On-Site from failing to disclose the true sources of information in its

consumer reports and from failing to make the post-reinvestigation disclosures as

required by the statute. On-Site's challenge to the court's authority to order such

relief was rejected in our opinion in the previous appeal. Handlin, 187 Wash. App.

at 850-51. We adhere to that opinion.


                                          12
No. 76146-3-1/13

CR*11 Sanctions and Motion To Quash

      As discussed above, the parties disputed whether the disclosures On-Site

provided by mail tO the Handlins' attorney on August 27, 2013, included the

statutorily required summary of Washington State rights and remedies. In

depositions, the Handlins stated that they had never seen the August 27

disclosures. On-Site's attorney asked them if they had been told the disclosures

did not include the Washington summary. Dunn objected on the grounds of

attorney client privilege and instructed the Handlins not to answer. On-Site

subpoenaed the Handlins' attorney, Eric Dunn, to question him on this topic. The

trial court granted the Handlin's motion to quash the subpoena and imposed CR

11 sanctions against On-Site totaling $2,405.

      On-Site appeals these rulings. This court reviews both CR 11 sanctions

and discovery orders for abuse of discretion. Biggs v. Vail, 124 Wash. 2d 193, 197,

876 P.2d 448 (1994); Miller v. Kenny, 180 Wash. App. 772, 809, 325 P.3d 278

(2014).

      Circumstances in which a trial court should order the taking of opposing

counsel's deposition are rare. Miller, 180 Wash. App. at 808. A leading federal

case states they are limited to instances where the party seeking to take the

deposition has shown that(1) no other means exist to obtain the information than

to depose opposing counsel,(2) the information sought is relevant and

nonprivileged, and (3)the information is crucial to the preparation of the case.

Shelton v. Am. Motors Corp., 805 F.2d 1323, 1327 (8th Cir. 1986).




                                        13
No. 76146-3-1/14

      Two witnesses testified that a Washington summary was included with

disclosures as a matter of course. But there is no indication that On-Site sought

information on this topic from Margaret Carter or Tanya Biener, the On-Site

employees who were responsible for physically mailing the disclosures to Dunn.

Because On-Site did not exhaust other potential sources of information prior to

subpoenaing Dunn, it was not an abuse of discretion for the trial court to quash

the subpoena.

       But the fact that the trial court was within its discretion to quash the

subpoena does not necessarily mean that the court was within its discretion to

impose CR 11 sanctions against On-Site. "Three conditions must be met before

an attorney can be subjected to CR 11 sanctions:(1) the pleading, motion, or

memorandum must not be well grounded in fact;(2) it must not be well grounded

in law; and (3) viewed objectively, the attorney must have failed to make a

reasonable inquiry into the factual or legal basis of the action." Brigade v. Econ.

Dev. Bd., 61 Wash. App. 615, 619, 811 P.2d 697(1991).

       Dunn was the recipient of the letter in question. His clients had not seen

it. On-Site may have failed to explore other sources of information about whether

the Washington summary was included with the letter, but objectively, On-Site's

limited inquiry was not unreasonable under the circumstances. The sanctions

are reversed.

Other Matters

       On-Site asks that we order the case to be assigned to a different judge on

remand. This request is denied. On-Site's allegations demonstrate that On-Site


                                          14
No. 76146-3-1/15

and the trial court had a number of disagreements, but they do not rise to the

level of actual or potential bias. See State v. Finch, 181 Wash. App. 387, 398-99,

326 P.3d 148 (2014).

      Both parties request an award of attorney fees on appeal under RAP 18.1.

RAP 18.1 requires more than a bald request for attorney fees. Phillips Bldq. Co.

v. An, 81 Wash. App. 696, 915 P.2d 1146 (1996). Neither party has stated the

applicable law that would support an award of attorney fees. Both parties have

prevailed on significant issues. We make no award of fees on appeal.

      Affirmed in part, reversed in part.


                                             gp Jce t